Title: To George Washington from Robert Morris, 30 November 1782
From: Morris, Robert
To: Washington, George


                  Sir
                     
                     Office of Finance 30th November 1782
                  
                  I omitted to acknowledge in the proper Time your Excellency’s Letter of the eighteenth of October last, enclosing a Letter to the Chevalier de la Luzerne on the Subject of Expence incurred at his Request.  Altho the Sum is not considerable, yet as it is among the Expences properly payable by the Court of France,I thought it better not to establish an improper Precedent, especially as our Circumstances do not admit of Expenditures other than what are indispensible.  I am Sir With great Respect Your Excellency’s most obedient humble Servant
                  
                     Robt Morris
                  
               